Harrison. J. When a person convicted of a misdemeanor is, under the provisions of the Act of March 10th, 1877, ordered to- be hired out for the payment of the fine and costs, the term for which he may be hired out, as provided in the fourth section of the act, can not “ exceed one day for each seventy-five cents of the fine and costs.” If the hirer shall agree to pay more than seventy-five cents a day, the term may be less, and it is the duty of the officer to get as. much as he can. It does not, however, follow that the court can require a greater hire per day than the minimum fixed by the Statute, or direct that the hiring be for a less number of days than one for every seventy-five cents of the fine and costs. Griffin v. The State, ante. It was error, therefore, to limit the term for which the defendant was to be hired, to one day for every dollar and a half of the fine and costs ; and so much of the judgment is reversed, and the cause is remanded to the court below, with instructions to make such order in relation to the hiring as shall be in accordance with law, and as indicated in this opinion.